Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 12/30/2022 is acknowledged. Claims 4-7 and 9-14 have been canceled and new claim 16 has been added. Claims 1-3, 8, 15, and 16 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/30/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 1-3 and 8 over Bokorny et al. (US 2010/0150980 A1) and of claim 15 over Bokorny et al. (US 2010/0150980 A1), Gotoh et al. (US 2015/0092123 A1), and Ohta et al. (US 4,838,914) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action. The recitation of “the content of the alcohol in the solvent is 40% to 95% by mass” does not specify what the weight percentage is based on, i.e., as 100%. According to the instant specification paragraph 39 which applicants stated as the support for the new claim 16, the weight percentage is based on the solvent, not the total composition. 
Claims 1-3, 8, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bokorny et al. (US 2010/0150980 A1) in view of Tomioka (US 2006/0008539 A1).
MPEP 2144.05 outlines and discusses the approach taken by the USPTO in assessing the obviousness of similar and overlapping ranges, amounts and proportions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05, Section I). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, merely determining workable values through routine experimentation is obvious. See MPEP 2144,05, Section II, stating: 
A mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention 

As described in MPEP 2144.05, section B, in order to properly support a rejection on the basis that an invention is the result of "routine optimization" (i.e., determining workable amounts), the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. 
	Here the prior art discloses solutions comprising silver particles having a size of “below 500nm, preferably below 200nm” (para. 0022), which overlaps the range of “0.05um or more and less than 1.0um” of claim 2. The solutions can be used as is, but are preferably with the silver particles further incorporated into composites containing 0.02-50% w/w particles to polymer because composites are desirable for imparting “highly efficient and long-lasting antimicrobial effect” (para. 0034) given that they “release silver ions to the environment resulting in a twofold attack to microorganisms in contact with the antimicrobial composite” (para. 0041). Such composites are prepared by first suspending silver particles in a diluent (such as alcohol), then processing the composite while optionally removing the diluent (paras. 0055-0061). A variety of known polymers may be used, such as silicones (para. 0037).  
	The working example described in para. 0097 provides specific direction for preparing a solution comprising silver particles in diluent, in which 5 mg Ag-containing particles in powder form are immersed in 8 mL of buffer. This corresponds to 0.0625% 
It would have been obvious to have used the solution of para. 0097 as a starting solution for manufacturing a composite, motivated by the desire to provide the advantageous effects associated therewith (paras. 0034 and 0041) by:
1) adding the silver particles to the polymer (such as a silicone) in an amount of 0.02-50% particles: polymer (following the general guidance of para. 0034) and then
2) optionally removing the diluent to produce the final composite (per the general guidance of para. 0055).  
Para. 0093 provides further specific direction for selecting a ratio of silicone (polymer): particles of which is 4/1 (= 400% which is more than 60% as claimed). Thus, it would have been obvious to have combined a 0.0625% solution containing Ag particles  – with a reasonable expectation of success and using no more than routine experimentation - with 0.25% silicone (0.0625%*400% = 0.25%) using these starting points from paras. 0097 and 0093. 
Note that after step 1), but before step 2), the solution to be further processed would contain 0.0625% silver particles (which is less than 0.4% as claimed) and 0.25% silicone (which is less than 4% by mass as claimed), thus reading on the solutions instantly claimed. Moreover, in preparing this composite, the skilled artisan would merely be “carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention” as described by MPEP 2144.05. (The examiner further notes that there are no functional limitations in the claims, and there is no evidence on the record 
Bokorny et al. do not specify the alcohol in the diluent being ethanol and weight percentage of it relative to the total diluent.
This deficiency is cured by Tomioka who teaches a coating-type antimicrobial composition comprising a water extract of a plant body (water soluble), silver-based antibacterial agent includes a carrier holding silver complexes and/or silver ions, and a coating solvent, as a diluent, such as a mixture of 25-75% by solvent of water and 25-75% by solvent of ethanol (abstract, paragraph 27, 28, 35, 37, 49, and 110, and claim 1, 3, 4) and exemplified a coating solvent of 30% by solvent weight of water and 70% by solvent weight of ethanol in paragraph 116 and 121.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Bokorny et al. and Tomioka to specify the diluent in the composition for painting taught by Bokorny et al. being 30% by solvent weight of water and 70% by solvent weight of ethanol. 30% by solvent weight of water and 70% by solvent weight of ethanol being used as the coating solvent in a coating-type antimicrobial composition comprising silver-based antibacterial agent includes a carrier holding silver complexes and/or silver ions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bokorny et al. (US 2010/0150980 A1) and Tomioka (US 2006/0008539 A1), as applied to claims 1-3, 8, and 16, and further in view of Gotoh et al. (US 2015/0092123 A1) and Ohta et al. (US 4,838,914).
The teachings of Bokorny et al. and Tomioka are discussed above. Bokorny et al. also teach silicone being the polymer being dissolved into the dispersion of nanoparticle in solvent such as an alcohol (paragraph 37 and 57).
Bokorny et al. do not specify the silicone including with 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 R1 to R4 each independently represent a C1-6 organic group and n represents an integer from 2 to 100.
This deficiency is cured by Gotoh et al. who teach silicones for forming a layer including Ethyl Silicate 40 (
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
) (entire reference, especially abstract, paragraph 96 and 122) and Ohta et al. who teach Ethyl Silicate 40 dissolves in ethanol (entire reference, especially example 5).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Bokorny et al., Gotoh et al., and Ohta et al. to specify the silicone in the composition taught by Bokorny et al. including Ethyl Silicate 40. Ethyl Silicate 40 being able to be dissolved in ethanol (an alcohol) and able to form a layer (coating) were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 12/30/2021, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612